Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s “Remarks” filed 11/10/2021 has been considered.  Applicant elects Claims 1-7 for examination without traverse.  The restriction is therefore made FINAL and Claims 8-12 are withdrawn from consideration.  An action for pending Claims 1-7 follows.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting scheduling center system configured to…”; “ship control system configured to…”; “shore crane control system configured to…” in Claims 1-7 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, paragraphs [0007-0008] [0085] [0089-0094] [0101] [0103] [0105] [0157-1058] explain that the systems are one or more processors executing code.  For purposes of Examination, Examiner is citing art corresponding to processors executing code in the rejection below.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “each shore crane apparatus,” “each container,” “the operation time information of the target shore crane apparatus,” and “the type of goods carried by the container” without antecedent basis.  Accordingly, Claim 2 is rejected as indefinite.  Claims 3-4 depend on Claim 2 and are therefore also rejected as indefinite as they fail to cure the deficiency set forth.
	Claims 2 and 4 recite “identification information” (Examiner is referring to the first instance with respect to Claim 4 in this description as the second instance is discussed below with respect to the target ship) and it is unclear whether subsequent recitations of “identification information” in Claims 2 and 4 refer to the first instance of “identification information” in Claim 2 or whether there are different facets of identification information.  Claims 2 and 4 are therefore rejected as indefinite.  Claims 3-4 depend on Claim 2 and are also rejected for failing to cure the deficiency set forth.  
	Claim 4 recites “identification information of the target ship” and it is unclear as to whether this recitation corresponds to the earlier recitation of “identification information of the target ship” in Claim 2.  Claim 4 is therefore rejected as indefinite.  
	 Claim 4 recites “ship unloading start time,” “ship unloading end time,” and “a target container area for each container” and such limitations were previously introduced in parent Claim 2.  It is therefore unclear whether Applicant intends to claim antecedent basis to the previous recitations.  Claim 4 is therefore rejected as indefinite.  
	Claim 6 recites “each container” without antecedent basis.  Claim 6 is therefore rejected as indefinite.  Claim 7 depends on Claim 6 and is therefore also rejected as indefinite as it fails to cure the deficiency set forth. 
	Claim 7 recites “the shore crane control system is further configured to…lift and place the container…” and it is unclear as to how the shore crane control system is related to the lifting and placing in this context since parent Claim 1 discusses the shore crane control system controlling the target shore crane apparatus for loading and unloading.  Moreover, Applicant’s specification at [0049] discusses the lifting function being completed by the crane apparatus and that the recitations of “system” amount to processors executing code (paragraphs [0007-0008]), and it is therefore unclear as to how the computer is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  a ship unloading control system, comprising:  a scheduling center system configured to generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information, generate a ship berthing task and a ship unloading task based on the ship unloading plan, and transmit the ship berthing task and the ship unloading task to a ship control system of the target ship and a shore crane control system of a target shore crane apparatus, respectively; the ship control system configured to transmit the ship information and the container information to the scheduling system, control the target ship to move to an operation area corresponding to the target shore crane apparatus in accordance with the received ship berthing task, and transmit a ship in-position notification message to the shore crane control system of the target shore crane apparatus; and the shore crane control system configured to control, upon receiving the ship in-position notification message from the ship control system, the target shore crane apparatus to load a container on the target ship onto a transportation vehicle in accordance with the ship unloading task.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind but for the recitation of generic computer components and certain methods of organizing human activity.  That is, other than reciting “a ship October 2019 Update).  For example, but for the recited elements, the limitations in the context of this claim encompass generating shipping plans and managing container discharges.  When a claim limitation under its broadest reasonable interpretation recites a mental concept (i.e. generate a plan) then the claim recites an abstract idea.  Similarly, when a claim recites commercial interactions (i.e. controlling loading and unloading procedures), then the claim recites an abstract idea (i.e. certain methods of organizing human activity).  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims recite the additional elements of “a ship unloading control system,” “scheduling center system,” ship control system,” “shore crane control system,” “target shore crane apparatus,” and systems configured to “transmit” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. a computer/processor), add insignificant extra-solution activity to the abstract idea (i.e. sending/receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shipping structures such as cranes) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to further the abstract idea of generating shipping plans for implementation.  Examiner further notes that the claims recite intention to implement (i.e. “control…to load…”) but do not positively recite, for example, the loading features.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
               The additional elements identified in the claims are not sufficient to amount to significantly more than the abstract idea.  The Supreme Court has deemed computers for executing steps insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. Alice, 134 S. Ct. at 2347.  The systems for performing the claim limitations are therefore insufficient to overcome the abstract idea.  Transmitting/sending/receiving information are further insufficient to demonstrate significantly more to a claim in view of MPEP 2106.05 (g) which discusses mere data gathering (i.e. obtaining data over the internet).  Additionally, the MPEP advises that “a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.”  Here, the invention purports (i.e. does not positively recite) to recite an effect of the abstract ideas noted above (i.e. generating plans) and therefore emulates subject matter rendered ineligible by the Federal Circuit.  Internet Patents Corporation v. Active Network, 790 F.3d 1343, 1348 (Fed. Cir. 2015).  Moreover, the crane structures for loading and unloading merely indicate that the abstract idea is to be used in shipyard environments and amount to “Field of Use” limitations in light of MPEP 2106.05 (h).  See MPEP 2106.05 (h) (explaining that limiting an abstract idea to a field of use or adding token post solution components fails to demonstrate inventive concept).  That is, the crane structures as presently claims are “incidental or token addition” to the claimed method of displaying images.  Id.   
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent claims 2-5 and 7 do not add “significantly more” to the eligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  The elements as discussed above (dependent claim elements addressed with parent elements in the analysis above) fail to provide significantly more to the identified abstract ideas.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Accordingly, Claims 2-5 and 7 are ineligible.  Further, as indicated in the indefiniteness rejection above, Claim 7 does not modify the crane structure as it merely links the computer to the lifting procedures that amount to commercial interactions.  The limitations of Claim 7 therefore follow the analysis set forth above.  
	Claim 6 recites an additional element of a vehicle control system of a transportation vehicle for assisting in the loading and unloading container procedures.  The loading and unloading amounts to commercial interactions (i.e. certain methods of organizing human activity).  The use of the vehicle control system of a transportation vehicle does not offer a practical application of the abstract idea.  Namely, the vehicle control system of a transportation vehicle is claimed at a high level of generality and merely links the abstract idea of displaying images to a specific field (i.e. shipping).  Further, the vehicle control system of a transportation vehicle does not amount to “significantly more” than the abstract idea.  As discussed above, the systems according to Applicant’s own specification amount to computers and executing stored steps, and the Alice court rendered such programmed computers ineligible.  Alice, 134 S. Ct. at 2347.  Additionally, the vehicle control system of a transportation vehicle amounts to field of use limitations in conjunction with well-understood, routine, and conventional activity of sending and receiving data as seen in MPEP 2106.05 (g-h).  Even when viewed as an ordered combination, there is no indication of “significantly more” than when the elements are considered individually.  Accordingly, there is no indication of inventive concept, and Claim 6 is therefore ineligible.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. (U.S. Patent Application Publication No. 20150112467) in view of Kang (U.S. Patent Application Publication No. 20030167214).  

	As per Claim 1, Torson et al. teach a ship unloading control system (Torson et al. teach a container flow planning and control system (FIG. 9) [0051] for performing the steps and functions of the present invention [0051] such as loading and unloading containers from ships via automated crane transports [0039]), comprising:
	a scheduling center system configured to generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information (Torson et al. teach modules for directing operations of quay cranes to transfer containers off of a ship [0013] [0015] such as a container handling equipment order generation module for generating container handling equipment instructions [0075] and for using ship time schedules and shipping details such as container locations in discharge planning [0054] [0075] [0077].  See also [0057] [0061-0062] (discussing quay controller functions to provide operational instructions regarding incoming shipments and a holistic scheduling module for planning operations for container offloading)), generate … and a ship unloading task based on the ship unloading plan, and transmit … and the ship unloading task to a ship control system … and a shore crane control system of a target shore crane apparatus, respectively (Torson et al. teach generating container handling equipment instructions to operate controllers such as the quay cranes controller [0075] which unload storage containers from ships at the port [0006] [0015].  See also (FIG. 9) (depicting the various elements for storing ship and crane control data for the systems)); 
	the ship control system configured to transmit the ship information and the container information to the scheduling center system (Torson et al. teach a ship incoming container database containing container information and shipping information such as location of each container respective to the ship [0054] and controllers providing this information for the automatic holistic scheduler [0059]), and
	the shore crane control system configured to control … the target shore crane apparatus to load a container on the target ship onto a transportation vehicle in accordance with the ship unloading task (Torson et al. teach systems and modules for managing automated horizontal transports for retrieving containers from quay cranes [0038-0040] [0061-0063] [0083-0084]).  
Torson et al. do not explicitly disclose generate a ship berthing task based on the ship unloading plan, and transmit the ship berthing task to a ship control system of the target ship.  That is, Torson et al. go as far as to teach managing shipping information for use in facilitating the offloading procedures as in at least Figure 9 and paragraphs [0013-0015] cited above, but Torson et al. fail to explicitly disclose the aforementioned limitation.  However, Kang teaches a related art of loading and unloading shipping containers (abstract) and further teaches the aforementioned limitation in teaching at least a signal sent to the cargo ship so that the cargo ship may moor at a designated quay position [0095].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with generate a ship berthing task based on the ship unloading plan, and transmit the ship berthing task to a ship control system of the target ship as seen in Kang in order to permit more system control, thereby enhancing scheduling procedures, and thus decreasing planning time.  One having ordinary skill in the art would have been motivated to make this 
Torson et al. do not explicitly disclose but Kang does teach control the target ship to move to an operation area corresponding to the target shore crane apparatus in accordance with the received ship berthing task (Kang teaches assigning an available crane based at least on an amount of unloading (FIG. 7) [0090] and instructing the ship to moor at the quay position corresponding to the selected crane [0091-0095]), and transmit a ship in-position notification message to the shore crane control system of the target shore crane apparatus (Kang teaches a signal indicating an arrival of exporting containers [0088] and further teaches reporting a receiving confirmation in accordance with retrieved location information when the containers arrive at the site [0082])…upon receiving the ship in-position notification message from the ship control system (Kang teaches unloading after the location information is retrieved for reporting a receiving confirmation [0082]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with control the target ship to move to an operation area corresponding to the target shore crane apparatus in accordance with the received ship berthing task; and transmit a ship in-position notification message to the shore crane control system of the target shore crane apparatus…upon receiving the ship in-position notification message from the ship control system  as seen in Kang in order to increase system transparency, thereby mitigating potential error, and thus decreasing wasted time in facilitating shipments.  One having ordinary skill in the art would have been motivated to make this modification in order to manage the loading and unloading of containers more efficiently (Please see Kang at [0104]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. (U.S. Patent Application Publication No. 20150112467) in view of Kang (U.S. Patent Application Publication No. .  

	As per Claim 2, Torson et al. teach the ship information comprises ship arrival time and ship state information (Torson et al. teach ship state information in the location of each container respective to the interior of the ship [0054] and ship arrival time [0077]), generate the ship unloading plan containing identification information of the target ship (Torson et al. teach container identification information on the target ship such as container information and information indicative of relative position on the ship [0054] and ship arrival time [0077] (i.e. information indicative of the target ship)).
	Torson et al. do not explicitly disclose but Kang does teach the shore crane apparatus information comprises operation time information of each shore crane apparatus in a port area (Kang teaches sequencing events of the cranes to avoid clash or overlap of crane use [0098]), the container information comprises a number of containers and identification information and a type of goods carried by each container (Kang teaches number of containers and type [0034] [0047-0048]), and the scheduling center system being configured to generate the ship unloading plan based on the ship information and container information of the target ship and the shore crane apparatus information comprises the scheduling center system being configured to:  determine the target shore crane apparatus based on the … the operation time information of each shore crane apparatus in the shore crane apparatus information (Kang teaches assigning available gantry cranes based on the operating times [0060] with motivation of avoiding overlapping use of cranes [0098]), and determine a target container area for each container based on the type of goods carried by the container and information on container areas in the port area (Kang teaches assigning storing places based on, for example, refrigerated or hazardous material [0047-0048] [0051]); and generate the plan containing identification information of the target shore crane apparatus, the ship unloading start time, the ship unloading end time and the identification information and the target container area for each container (Kang teaches the plan including assigning a gantry crane number [0054], and assigning storage locations based on container type [0047-0048] [0051], 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with the shore crane apparatus information comprises operation time information of each shore crane apparatus in a port area, the container information comprises a number of containers and identification information and a type of goods carried by each container, and the scheduling center system being configured to generate the ship unloading plan based on the ship information and container information of the target ship and the shore crane apparatus information comprises the scheduling center system being configured to:  determine the target shore crane apparatus based on the … the operation time information of each shore crane apparatus in the shore crane apparatus information, and determine a target container area for each container based on the type of goods carried by the container and information on container areas in the port area; and generate the plan containing identification information of the target shore crane apparatus, the ship unloading start time, the ship unloading end time and the identification information and the target container area for each container as seen in Kang in order to allow more system customization based on shipping circumstances and constraints, thereby mitigating potential error in receiving shipments, and thus decreasing wasted time in facilitating shipments.  One having ordinary skill in the art would have been motivated to make this modification in order to manage the loading and unloading of containers more efficiently (Please see Kang at [0104]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  
	Torson et al. do not explicitly disclose determine the target shore crane apparatus based on the ship arrival time.  However, Lepek et al. in a related art of unloading received shipments at ports (abstract) do teach allocating cranes based on arrival times of ships [0344-0350].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with determine the target shore crane apparatus based on the ship arrival time as seen in Lepek et al. in order to decrease waste in assigning resources, thereby 
	Torson et al. teach target shore crane apparatus as above, but Torson et al. do not explicitly disclose estimate ship unloading start time and ship unloading end time based on the ship arrival time, the operation time information of the target shore … apparatus and the number of containers.  However, Mains, Jr. et al. in a related art of optimizing receiving shipment procedures (abstract) do teach the aforementioned limitation in at least paragraphs [0075-0076] [0116-0119] [0178] (e.g., “estimated loading and unloading times may be used to estimate how long the dock will be occupied…” using “average time per package type times the number of packages…”; “updated ETAs”; “updated ETA may be based on estimated shipment load and unload times. Further, load and unload times may be determined by a combination of load and shipment type … commodity type, packaging type, and associated unload and load times… loading times may depend on the types of packages that are being loaded. Package types may include pallets, cartons, bags, barrels, etc., each of which may have different typical load and unload times. For example, a pallet may take six minutes to load and three minutes to unload. The overall load or unload time also depends on the number of packages per shipment”).)
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps in Torson et al. with estimate ship unloading start time and ship unloading end time based on the ship arrival time, the operation time information of the target shore … apparatus and the number of containers as seen in Mains, Jr. et al. in order to increase system transparency, thereby decreasing potential error, and thus optimizing system functionality.  One having ordinary skill in the art would be motivated to make this modification in order to decrease scheduling times for unloading procedures, thereby decreasing overhead costs, and thus enhancing profitability.  These inventions when viewed in a combined state would yield predictable results in facilitating shipment discharges. 

	As per Claim 3, Torson et al. do not disclose but Kang does teach the scheduling center system being configured to determine the target shore crane apparatus based on the ship information and the shore crane apparatus information comprises the scheduling center system being configured to:  determine one or more shore crane apparatuses in an idle state … and the operation time information of each shore crane apparatus; and select one of the determined one or more shore crane apparatuses as the target shore crane apparatus (Kang teaches assigning available Gantry cranes based on operation time to avoid overlap in assigning cranes to different ships [0060] [0098]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with the scheduling center system being configured to determine the target shore crane apparatus based on the ship information and the shore crane apparatus information comprises the scheduling center system being configured to:  determine one or more shore crane apparatuses in an idle state … and the operation time information of each shore crane apparatus; and select one of the determined one or more shore crane apparatuses as the target shore crane apparatus as seen in Kang in order to allow more system customization based on shipping circumstances and constraints, thereby mitigating potential error in receiving shipments, and thus decreasing wasted time in facilitating shipments.  One having ordinary skill in the art would have been motivated to make this modification in order to manage the loading and unloading of containers more efficiently (Please see Kang at [0104]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  
	Torson et al. teach shore crane apparatus as above.  Torson et al. do not explicitly disclose but Mains, Jr. et al. do teach determine one or more apparatuses in an idle state at the ship arrival time based on the ship arrival time (Mains, Jr. et al. teach assigning stations based on unplanned arrival times and making assignments accordingly [0123]).   
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps in Torson et al. with determine one or more apparatuses in an idle state at the ship arrival time based on the ship arrival time as seen in Mains, Jr. et al. in order to increase system transparency, thereby decreasing potential error, and thus optimizing system functionality.  One having ordinary skill in the art would be motivated to make this modification in order to decrease scheduling times for unloading procedures, thereby decreasing overhead costs, and thus enhancing profitability.  These inventions when viewed in a combined state would yield predictable results in facilitating shipment discharges.

	As per Claim 4, Torson teaches generate the ship unloading task containing identification information of the target ship … and identification information (Torson teaches container identification information on the target ship such as container information and location on the ship [0054] and ship arrival time [0077] (i.e. information indicative of the target ship).
Torson does not explicitly disclose but Kang does teach the scheduling center system being configured to generate the ship berthing task and the ship unloading task based on the ship unloading plan comprises the scheduling center system being configured to:  generate the ship berthing task containing identification information and an operation area of the target shore crane apparatus, based on the ship unloading plan (Kang teaches assigning quay cranes to unload shipments based on operation locations, crane numbers, and bay numbers [0054] [0060-0061] [0073-0078] [0090] to avoid overlapping of crane uses [0098]); and ship unloading start time, ship unloading end time and identification information and a target container area for each container, based on the ship unloading plan (Kang teaches the plan including assigning a gantry crane number [0054], and assigning storage locations based on container type [0047-0048] [0051], and setting operation times of the cranes in a sequence to avoid crane clashes (i.e. start and end times) [0098]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with the scheduling center system being configured to generate the ship berthing task and the ship unloading task based on the ship unloading plan comprises the scheduling center system being configured to:  generate the ship berthing task containing identification information and an operation area of the target shore crane apparatus, based on the ship unloading plan; and ship unloading start time, ship unloading end time and identification information and a target container area for each container, based on the ship unloading plan  as seen in Kang in order to increase system transparency, thereby mitigating potential error, and thus decreasing wasted time in facilitating shipments.  One having ordinary skill in the art would have been motivated to make this modification in order to manage the loading and unloading of containers more efficiently (Please see Kang at [0104]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. (U.S. Patent Application Publication No. 20150112467) in view of Kang (U.S. Patent Application Publication No. 20030167214) and Lepek et al. (U.S. Patent Application Publication No. 20170316379).   

	As per Claim 5, Torson teaches the ship control system being configured to transmit the ship information and the container information to the scheduling center system comprises the ship control system being configured to:  determine a travel time length from a current location of the target ship to a port based on the current location, a location of the port and a travel route; estimate arrival time at which the target ship arrives at the port based on the travel time length and current time; and transmit the ship information containing … and ship state information and the container information to the scheduling center system (Torson teaches estimating an arrival of a shipment in one to one-and-a-half hours and planning jobs based on this estimation [0077] and that the received shipping information includes container identification information and information indicative of container position relative to the ship [0054]).
	Torson does not explicitly disclose but Lepek et al. do teach transmit the ship information containing the estimated arrival time (Lepek et al. teach using the ETA data in making assignments [0247]).  
transmit the ship information containing the estimated arrival time as seen in Lepek et al. in order to decrease waste in assigning resources, thereby decreasing system delays, and thus enhancing system functionality.  One having ordinary skill in the art would be motivated to make this modification in order to improve operational efficiency and thus save operational costs (Please see Lepek et al. at [0159]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. (U.S. Patent Application Publication No. 20150112467) in view of Kang (U.S. Patent Application Publication No. 20030167214) and Kawase (U.S. Patent Application Publication No. 20020161675).    

	As per Claim 6, Torson teaches the shore crane control system being configured to control the target shore crane apparatus to load the container on the target ship onto the transportation vehicle in accordance with the ship unloading task comprises the shore crane control system being configured to:  control the target shore crane apparatus to hoist each container; and control the target shore crane apparatus to load the container onto the transportation vehicle (Torson teaches hoisting the containers and scanning identifiers via OCR techniques for movement to horizontal transports and trolleys [0041-0043]).  
Torson goes as far as to teach OCR technologies in identifying containers as they are being hoisted, but does not explicitly disclose the confirmation.  Torson et al. further does not teach confirm an identify of each container on the target ship in a predetermined container unloading order and control the target shore crane apparatus to hoist each container when its identity is confirmed; and control, upon receiving a vehicle in-position notification message from a vehicle control system of the transportation vehicle, the target shore crane apparatus to load the container onto the transportation vehicle, mark the container in the ship unloading task as in an unloaded state, and transmit a ship unloading completion notification message to the scheduling center system and/or the ship control system of the target ship when determining that all containers in the ship unloading task are in the unloaded state.  
However, Kang teaches and control, upon receiving a vehicle in-position notification message from a vehicle control system of the transportation vehicle, the target shore crane apparatus to load the container …, mark the container in the ship unloading task as in an unloaded state, and transmit a ship unloading completion notification message to the scheduling center system and/or the ship control system of the target ship when determining that all containers in the ship unloading task are in the unloaded state (Kang teaches unloading after the location information is retrieved for reporting a receiving confirmation [0082] and marking unloading locations of containers using specific colors in a database [0057-0058] and reporting a completion location to the managing System [0065].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with and control, upon receiving a vehicle in-position notification message from a vehicle control system of the transportation vehicle, the target shore crane apparatus to load the container …, mark the container in the ship unloading task as in an unloaded state, and transmit a ship unloading completion notification message to the scheduling center system and/or the ship control system of the target ship when determining that all containers in the ship unloading task are in the unloaded state as seen in Kang in order to increase system transparency, thereby mitigating potential error, and thus decreasing wasted time in facilitating shipments.  One having ordinary skill in the art would have been motivated to make this modification in order to manage the loading and unloading of containers more efficiently (Please see Kang at [0104]).  These inventions when viewed in a combined state would yield predictable results in facilitating ship unloading tasks.  
	Further, Kawase in a related art of monitoring container shipments [0016] teaches confirm an identify of each container on the target ship in a predetermined container unloading order and control the target shore crane apparatus to hoist each container when its identity is confirmed (Kawase teaches checking that a container in the order or of the containers on the list matches container information (using the container number tag) [0129].  
confirm an identify of each container on the target ship in a predetermined container unloading order and control the target shore crane apparatus to hoist each container when its identity is confirmed as seen in Kawase in order to reduce human error and enhance cargo handling efficiency (Please see Kawase at [0020-0021] and [0121]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease errors in unloading shipments, thereby decreasing system delay and cost, and thus increasing system profitability.  These inventions when viewed in a combined state would yield predictable results in efficiently unloading shipments.  

	As per Claim 7, Torson et al. do not explicitly disclose but Kawase does teach the predetermined container unloading order is an order in which the containers are unloaded by columns, from top to bottom per column (Kawase teaches a list for showing the unloading order [0129] and that the unloading may be done via unstacking (i.e. unloading by columns from top to bottom [0021] via a crane and a container ship [0001]), and the shore crane control system is further configured to, when confirmation of the identity fails, life and place the container on top of another column of containers whose identities have been confirmed on the target ship (Kawase teaches that the containers that do not match the list are adjusted and then put with the containers that have been confirmed (FIGs. 36-37) [0127-0129] wherein the containers are stacked (i.e. lift and place on columns) [0116]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Torson et al. with the predetermined container unloading order is an order in which the containers are unloaded by columns, from top to bottom per column, and the shore crane control system is further configured to, when confirmation of the identity fails, life and place the container on top of another column of containers whose identities have been confirmed on the target ship as seen in Kawase in order to reduce human error and enhance cargo handling efficiency (Please see Kawase at [0020-0021] and [0121]).  One having ordinary skill in the art would be motivated to make this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627